Citation Nr: 1416885	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to exposure to chemicals in service.

2.  Entitlement to service connection for a gastrointestinal disability, to include as due to exposure to herbicide in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Winston-Salem RO.

The Veteran had also initiated appeals seeking increased ratings for PTSD and for diabetes.   He did not perfect his appeal of those issues by submitting a substantive appeal.  Therefore, as the RO has determined, those issues are not before the Board.

The issue of service connection for a gastrointestinal disability is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A respiratory disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not shown to be related to his service, to include as due to exposure to chemicals therein.


CONCLUSION OF LAW

Service connection for a respiratory disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  February 2008, April 2008, and May 2008 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no evidence that a respiratory disability was manifested during the Veteran's active service or soon thereafter, nor is there anything in the record that indicates that any claimed respiratory disorder may be related directly to his service.  Therefore, a VA examination to secure a nexus opinion in this matter is not necessary.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran contends that he has a respiratory disability (claimed as breathing problems) due to exposure to chemicals in service.  He served in Vietnam during the Vietnam Era, and is presumed to have been exposed to herbicides/Agent Orange therein.  Exposure to any other specific chemical agent in service  is not shown in the record,.  Private treatment records show that in his postservice occupation he was exposed to hazardous levels of "fumes".

The Veteran's STRs are silent for any respiratory or pulmonary complaints, findings, treatment, or diagnosis.  On August 1970 service separation examination, the lungs and chest were normal on clinical evaluation.  In a contemporaneous report of medical history, he denied any history of asthma, shortness of breath, pain or pressure in the chest, or chronic cough.

On February 2001 private treatment, the impressions included possible obstructive sleep apnea; on March 2001 neurological treatment, the impressions included probable obstructive sleep apnea syndrome with complications of daytime sleepiness in multiple situations, with a predisposing feature being the Veteran's morbid obesity.  On April 2001, the impression following a sleep study was severe obstructive sleep apnea syndrome.  On September 2001 treatment, the impressions included acute bronchitis.  On April 2002 treatment, the Veteran reported upper respiratory infection symptoms for the previous two days; the assessments included upper respiratory infection and acute pharyngitis.  On May 2002 treatment, the assessments included allergic rhinitis and sinusitis.  On March 2003 treatment, the assessments included acute bronchitis and reactive airway disease.

August 2007 through April 2008 private treatment records reflect treatment for shortness of breath, dyspnea on exertion, coughing, and wheezing, attributed to underlying lung disease; the assessments included pneumonia, obesity, asthmatic bronchitis and status asthmaticus.  On August 2007 treatment, it was noted that the Veteran had a long significant history of smoking; he used to smoke up to two packs of cigarettes per day but had now begun smoking cigars.  On October 2007 treatment, Dr. Smart noted that the Veteran's work environment involved exposure to a tremendous amount of fumes which was not good for him long-term.  On March 2008 treatment, Dr. Smart noted that the Veteran reported he was exposed to Agent Orange, potassium dioxide, and asbestos; Dr. Smart stated that "certainly all three together can cause or relate to some of his current ongoing issues".

February 2008 treatment records reflect that the Veteran was hospitalized for an exacerbation of asthma with shortness of breath and sinusitis.  Additional treatment records reflect ongoing treatment for respiratory symptoms with no information or opinions regarding possible etiology.

A chronic respiratory disability was not manifested in service.  Private treatment records reflect that the Veteran had bronchitis first diagnosed in 2001, approximately 31 years after his separation from service.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed respiratory disability is (or may be related to the Veteran's service).  Regarding the Veteran's contention that his current respiratory disability is due to chemical exposure in service, the Board notes that there is no evidence of exposure to chemicals other than herbicides/Agent Orange in service.  Significantly, he is not shown to have a respiratory disease that has been associated with exposure to herbicides in Vietnam (see 38 C.F.R. § 3.309(e)0, therefore the presumptive provisions of 38 U.S.C.A. § 1116 (for disabilities related to herbicide exposure) do not apply.  In that regard, the Board observes that a physician has opined that the Veteran's [unspecified] current respiratory illness may be related to exposure to a combination of Agent Orange, asbestos, or potassium dioxide.  Significantly, this opinion is stated in speculative terms and therefore is lacking in probative value.  Even more significant is that there is no evidence that that the Veteran was exposed to potassium dioxide or to asbestos in service; furthermore, no respiratory disability diagnosed has been identified as one related to exposure to asbestos.  

Notably, the very lengthy interval between service and the initial postservice diagnosis of a respiratory disease (bronchitis) (some 31 years) is, of itself, a factor for consideration against a finding of service connection (particularly in light of the Veteran's environmental exposures postservice (and his history of tobacco use postservice, which has also been implicated as a factor contributing to his respiratory problems..  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disability.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for a respiratory disability, including as due to chemical exposure, is denied.


REMAND

Regarding service connection for a gastrointestinal disability, while the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertaining to the claim.  

The Veteran alleges that his current gastrointestinal disability was incurred in service.  His STRs reflect treatment for viral gastroenteritis in service.  He has stated (and is competent to observe) that he has had gastrointestinal symptoms since his separation from service.  Given the medical evidence of a current gastrointestinal disability and the lay statements from the Veteran that he has experienced continuous symptoms since service, the "low threshold" standard [for when an examination is necessary] endorsed in McLendon is met.  The questions presented (whether the record supports the Veteran's allegations of continuous gastrointestinal symptoms and whether such disability is related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.

Finally, there may be additional VA treatment records not yet associated with the claims file.  Records of any such treatment may be pertinent and perhaps critical evidence regarding the remaining claim on appeal; any VA treatment records are constructively in evidence; and such records must be secured.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records of all outstanding VA treatment the Veteran has received for gastrointestinal disability (i.e., all records not already associated with the claims file).  The RO should review the records received, and arrange for any further development suggested by the information therein.  

2.  The AOJ should then arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any gastrointestinal disability found.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each gastrointestinal disability found.

(b) Please identify the likely etiology for each gastrointestinal disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service?  The opinion must specifically include comments as to whether the disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that he has had such disability ever since his discharge from active service (in 1970).

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


